DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments filed on June 3, 2022 have been carefully considered.  Claims 1 and 4 have been amended.  New claims 21-23 have been added. Claims 1-23 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.Claims 1-3, 5-11, 13-14, 16-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 2014/0301924) in view of DE 102015212514 and Fujiwara et al. (US 2010/0011749).
Regarding claims 1 and 21, Morgan discloses an exhaust gas purification system for a gasoline engine, comprising in consecutive order the following devices: a first three-way-catalyst (18), a gasoline particulate filer (22) and a second three-way- catalyst (24); wherein the oxygen storage capacity (OSC) of the GPF is greater than the OSC of the TWC2 (para 0099 and 0040), wherein the OSC is determined in mg/l of the volume of the device (Fig. 3).
With respect to the limitation of each of the TWC1, GPF, and TWC2 is a separate unit.
DE ‘514 teaches that it is conventional to provide the each of first TWC (14) and a second TWC (16) and particulate filter (18) as a separate unit (Fig. 1).
Alternatively, Fujiwara et al. teaches that it is conventional to provide the TWC (18), PM filter (20), and TWC (22) in the same housing.
Thus, it would have been obvious matter of design choice in view of DE ‘514 and Fujiwara et al. to one having ordinary skill in the art to modify the device of Morgan with each of the TWC1, GPF, and TWC2 in a separate unit as taught by DE ‘514 or with each of the TWC1, GPF, and TWC2 in a single unit as taught by Fujiwara et al. depending on the design requirement since providing each treatment device in a separate unit allow easy access for service and maintenance or fabricating each treatment device inside a single housing to provide a compact structure which minimizes installation cost, piping cost, and space saving, since it has been held by the court that use of a one piece construction instead of the structure discloses in prior art would be merely a matter of obvious engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
Regarding claim 2, Morgan discloses the wall flow filter (20) has a first zone (particulate filter zone 22) which is 1/3 of the total length of the wall flow filter (20) and the second zone (22)(TWC2) which is 2/3 of the total length of the wall flow filter (20) and therefore, the larger zone (22) or TW2 inherently has a larger concentration of platinum-group metal being the second zone or TWC2 has a larger surface area than the first zone (GPF).
Regarding claims 3, 13, and 16, Morgan discloses that the second zone (TWC2) is partial length of the total length of the wall flow filter and the TWC1 (18) has a full length of the wall flow filter therefore, it is inherent that the TWC1 has platinum- group metal concentration at least greater than TWC2 (para 0057, 0090 and Fig. 3).
Regarding claim 5, Morgan discloses in one embodiment that the first zone (GPF) contains no precious metal and the TWC1 contains precious metal; therefore, Morgan obviously if not inherently discloses that the GPF contain no or less precious metal than TWC1.
Regarding claim 6, Morgan discloses that the total amount of platinum-group metal of the TWC2 is from 0.1.g to 0.8 g (para 0057).
Regarding claim 7, Morgan discloses that the TWC1 (18) comprises palladium and/or rhodium, and/or wherein the TWC2 comprises palladium and/or rhodium (para 0005, 0058, and 0099).
Regarding claim 8, Morgan discloses that the percentage of rhodium of the total amount of platinum-group metal of the TWC2 is at least 10 wt.%, and/or wherein the TWC2 does not comprise platinum (para 0058).
Regarding claim 9, Morgan discloses the wall flow filter (20) has a first zone (particulate filter zone 22) which is 1/3 of the total length of the wall flow filter (20) and the second zone (22)(TWC2) which is 2/3 of the total length of the wall flow filter (20) and therefore, the larger zone (22) or TW2 has a larger surface area which inherently has a greater wash coat load (WCL) than the first zone (GPF).
Regarding claims 10 and 18, Morgan discloses that the wash coat load (WCL) of the TWC2 (second zone 24) is from 100 g/I to 300 g/I (para 0056-0057). Regarding claim 11, Morgan discloses that the wash coat load (WCL) of the GPF (first zone 22) is from 0 g/I to 150 g/I (para 0057).
Regarding claim 14, Morgan discloses that the first zone (22) (GPF) is partial length of the total length of the wall flow filter and the TWC1 (18) has a full length of the wall flow filter which has a larger surface area than GPF therefore, it is inherent that the TWC1 has an oxygen storage capacity greater than GPF (para 0091 and Fig. 3).
Regarding claim 17, Morgan discloses that the total amount of platinum-group metal of the TWC1 is from 0.05g to 5g (para 0102-0103).
Regarding claim 19, Morgan discloses that the WCL of the GPF (first zone 22) is from 50 g/I-110 g/I (para 0053).
Regarding claim 22, the above applied references essentially discloses the features of the claimed invention  With respect to positioning the relative distance between the TWC1, GPF, and TWC2, it would have been an matter of design choice in view of the above applied references to position the TWC1, GPF, and TWC2 within a certain distance from each treatment device including the claimed range distance for the purpose of minimizing pressure loss of the exhaust gas flowing to each treatment device and minimizing piping cost based on design requirement.
Regarding claim 23, Morgan discloses an exhaust gas purification system for a gasoline engine, comprising in consecutive order the following devices: a first three-way-catalyst (18), a gasoline particulate filer (22) and a second three-way- catalyst (24); wherein the oxygen storage capacity (OSC) of the GPF is greater than the OSC of the TWC2 (para 0099 and 0040), wherein the OSC is determined in mg/l of the volume of the device (Fig. 3) and wherein the GPF (22) comprises porous filter walls and a catalytically active coating that coats the inside of the porous filter walls (para 0075-0083).
2.Claims 12, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the applied references [Morgan (US 2014/0301924) in view of DE 102015212514 and Fujiwara et al. (US 2010/0011749)] as applied to claim above, and further in view of Wei et al. (US 2009/0193796).
Regarding claims 12 ad 20, the above applied references essentially disclose the features of the claimed invention but does not expressly disclose the wash coat load (WCL) of the TWC1is from 150 g/I to 350 g/l or 500 mg-900 mg.
Wei teaches that it is conventional to provide a TWC with the washcoat loading (para 0010) of the claimed invention and such configuration facilitates the treatment of the exhaust gas.
Thus, it would have been obvious in view of Wei to one having ordinary skill in the art to modify the TWC of the applied references with the washcoat loading of Wei in order to gain the above benefit.
Regarding claims 14 and 15, Morgan discloses the presence of oxygen storage in the TWC1 but is silent with respect to the amount of OSC in TWC1.
Wei teaches that it is conventional to provide up to 10-25% OSC by weight of the total washcoat (para 0029-0030) and such configuration facilitates the treatment of the exhaust gas.
Thus, it would have been obvious in view of Wei to one having ordinary skill in the art to modify the device of the applied references with the OSC amount as taught by Wei in order to gain the above advantage.

Allowable Subject Matter
Claim 4 is allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1-3  and 5-23 have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774